Citation Nr: 0025249	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-14 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for a right knee 
disorder, on appeal from the original grant of service 
connection.

2.  Entitlement to a compensable evaluation for a left hip 
disorder, on appeal from the original grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


REMAND

The veteran served on active duty from December 1982 to 
January 1989.  Service personnel records reflect additional 
prior service.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 1998, a personal hearing 
was held before the undersigned Member of the Board, by means 
of video teleconferencing.  A transcript of that hearing is 
associated with the veteran's claims folder.  

In November 1998, the Board remanded this case in order to 
obtain additional medical evidence and to satisfy due process 
concerns.  At that time, the issues on appeal were identified 
as entitlement to a disability rating in excess of 40 percent 
for status post fracture of the tibia and fibula, with 
fracture into the left knee joint and fracture of the left 
ankle; entitlement to service connection for a right knee 
condition, as secondary to the service-connected left lower 
extremity disorder; entitlement to service connection for a 
left hip condition, as secondary to the service-connected 
left lower extremity disorder; and entitlement to service 
connection for a back condition, as secondary to the service-
connected left lower extremity disorder.

In an April 1999 rating action, the RO granted service 
connection for a back disorder, characterized as lumbosacral 
strain secondary to pelvic tilt as a result of left leg 
shortening, and assigned a 10 percent rating therefor; 
granted service connection for a left hip disorder, 
characterized as left hip strain secondary to length 
discrepancy, and assigned a noncompensable evaluation 
therefor; and denied service connection for a right knee 
disorder.  The RO extended a period of temporary total rating 
under 38 C.F.R. § 4.30, based on convalescence, premised on 
treatment accorded the veteran for his left lower extremity, 
through March 31, 1999, after which the prior 40 percent 
rating was again to become effective.  The veteran was 
notified of that decision by means of a letter dated April 
29, 1999.  In May 1999, the RO furnished him a Supplemental 
Statement of the Case (SSOC) that pertained to the issues of 
evaluation of the service-connected left lower extremity 
disorder, which was now characterized as Syme's amputation, 
left, with history of fracture of tibia and fibula left and 
fracture into left knee joint and left knee ankle, evaluated 
as 40 percent disabling; and entitlement to service 
connection for a right knee condition as secondary to the 
service-connected left lower extremity disorder.  

In January 2000, the RO granted service connection for a 
right knee disorder, characterized as a right knee condition 
(aggravation of chondromalacia patella), and assigned a 
noncompensable evaluation therefor.  The veteran was notified 
of that decision by means of an undated letter from the RO.  
(The rating decision that prompted that letter is dated 
January 6, 2000.)

On a VA Form 9, Appeal to Board of Veterans' Appeals, 
received by VA in March 2000, the veteran stated that he was 
withdrawing his appeal for an increased rating for his left 
leg amputation.  He also stated that he was satisfied with 
the 10 percent rating assigned for his lumbosacral disorder, 
and that he would not pursue an increased rating for that 
condition.  He did, however, indicate disagreement with the 
assignment of the noncompensable evaluations assigned for his 
left hip and right knee disorders, and that he sought to 
appeal those issues.  This constitutes a timely Notice of 
Disagreement (NOD) with regard to these two issues; see 
38 C.F.R. §§ 20.201, 20.302(a) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in instances in which a timely NOD has 
been submitted, and the claim has been forwarded to the Board 
without issuance of a Statement of the Case (SOC), the Board 
is to remand that claim to the RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Such action by 
the Board is taken in order to satisfy due process concerns, 
and does not, in and of itself, address the question of well 
groundedness; see 38 U.S.C.A. § 5107(a) (West 1991).

In view of the above, this claim is REMANDED for the 
following:

1.  The RO should determine whether 
additional development is warranted with 
respect to either issue and undertake 
that development.  Then issue an SOC with 
regard to the issues of entitlement to a 
compensable evaluation for a right knee 
disorder, on appeal from an original 
grant of service connection, and 
entitlement to a compensable evaluation 
for a left hip disorder, on appeal from 
an original grant of service connection.  
This SOC should include the laws and 
regulations that pertain to the submittal 
of a Substantive Appeal.  The issues must 
be addressed by the RO as appeals from 
the initial disability evaluation.

2.  If a timely Substantive Appeal with 
regard to either or both issues is 
thereafter received, the RO should 
forward the veteran's claim or claims to 
the Board for appellate review as 
warranted.  

NOTE:  In its November 1998 Remand, the 
Board observed that the veteran may have 
asserted an informal claim of entitlement 
to service connection for a right hip 
disorder, and that this matter had not 
been addressed by the RO.  It was 
accordingly referred to the RO for 
appropriate action.  Review of the 
veteran's claims folder, however, does 
not show that the RO subsequently 
considered this question.  It is again 
referred to the RO for action as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this Remand is to ensure compliance with due 
process concerns.  No inference as to the final disposition 
of the veteran's claims should be made at this time.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

